TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00320-CV


In the Interest of J. U. D.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. FM108223, HONORABLE ANGELITA MENDOZA-WATERHOUSE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant's brief was due July 7, 2004.  On July 28, 2004, this Court notified
appellant that his brief was overdue and instructed appellant to respond by August 6, 2004, or his
appeal would be dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1) (if appellant fails
to file brief, court may dismiss appeal for want of prosecution).  Appellant has never responded to
that notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3
(b) (after ten days notice, court may dismiss for want of prosecution), (c) (after ten days notice, court
may dismiss for failure to comply with rules or notice from clerk requiring response).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed:   October 7, 2004